Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the application
2.	Claims 1-24 are pending in this application.
Claims 1-24 have been rejected. 

Claim Objections
3.	Claims 1, 7 recite “comprising at least four of the following components: an amino acid blend”. It should reedited to make the phrase without (:). Appropriate correction is required.  
	Claim 18 recites “comprising at least”. However, it should be “further comprising” phrase. Appropriate correction is required.  
Claim 19 objected to because of the following informalities: Claim 19 recites “peptic seeds,” It should be [;]. It is advised to review and correct further any typo exists in the other claims, if any.  Appropriate correction is required.
Claim 19 also should recite “further comprising” phrase. Claim 19 also recite “Terpene powder: alpha –humulene”, “mushroom mixture: Brazilian Blazei”, “kelp:blue green algae”. It is to be noted that these are (with [:]) should reedited to make the phrase without (:). Appropriate correction is required.  
.	Claim 24 recites “mushroom mixture: Brazilian Blazei”. It is to be noted that these are (with [:]) should reedited to make the phrase without (:). Appropriate correction is required.  

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 20, claim 20 recites a table. It is known that according to MPEP 2173.05 S, Tables are not permitted. It is advised to write the ingredients in groups in simple functional claim language. However, in this instance, if applicants argue with the reason that it is difficult, then examiner may consider that table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted).

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim(s) 1, 4, 7, and 16 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Wurzer et al. (US2014/0271940).

8.	Regarding claim 1, Wurzer et al. discloses a nutritional composition comprising a terpenoid extract (at least in [0011], [0076]) to be used as neutraceuticals ([0010]) and as food product {0020], [0042], [0046]) and can combine e.g. minerals ([0098]), flavorings, glycerin, terpene/terpenoid compounds ([0076]), amino acids ([0101], [0102]) which anticipates at least four of the claimed components of claim 1. 

9.	Regarding claim 4, Wurzer et al. discloses minerals include potassium salts, magnesium salts etc. ([0099]). It is to be noted that potassium benzoate is a preservative. 

10.	Regarding claim 7, Wurzer et al. discloses alpha –pinene in the composition ([0013]) to meet “at least one” as claimed in claim 7. 

11.	Regarding claim 16, Wurzer et al. discloses that flavorings can be natural flavorings also ([0076]).

Claim Rejections - 35 USC § 103
12.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

13.    The following is a quotation of 35 U.S.C. 103 that forms the basis for all obviousness rejections set forth in this Office action.
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

14.    The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
a.    Determining the scope and contents of the prior art.
b.    Ascertaining the differences between the prior art and the claims at issue.
c.    Resolving the level of ordinary skill in the pertinent art.


15.    Claims 17, 18, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Wurzer et al. (US2014/0271940) .
Wurzer et al. is relied upon as above.
16.	Regarding claims 17, 18, Wurzer et al. discloses potassium benzoate is added as preservative to extend product shelf life ([0105]). It would have been obvious that the extended shelf-life would provide the quality (freshness) to meet claim limitation of “freshness preservation agent” of claim 17.

17.	Regarding claim 21, Wurzer et al. discloses that the food product can be used by animal also ([0059], [0062]-[0064]). It would have been obvious that one of ordinary skill in the art can use the method of orally administering the composition to an animal as food composition. 

18.	Regarding claim 22, Wurzer et al. discloses that the feedstuff composition which can be used for animal ([0059], [0062]-[0064]) can be served as a daily dosage comprising 1-5 servings of the oral daily dosage ([0096]).

19.    Claims 2, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Wurzer et al. (US2014/0271940) in view of  Robertson et al. 2006/0280840 and (additionally), in view of Scheele 2009/0018072.


20.	Regarding claim 2, Wurzer et al. discloses the composition contains amino acids ([0101], [0102]).
Wurzer et al. is silent about amino acid mixture as “amino acid blend” in the composition.
However, to be more specific, Robertson et al. discloses good quality protein blend ([0024], [0025], [0037], [0040], [0061], [0072], [0136]-[0164], [0232]) which includes complete amino acid profile from soy ([0037]) and reads on “amino acid blend” of claim 1. Wurzer et al. also discloses that the addition of methionine, BV and nutritional quality is increased ([0039]) and animal diet, mainly can include additionally at least sulfur containing amino acid is good for hair containing growth and for athletes also (at least in [0053], [0058]). Robertson et al. also discloses sulfur containing amino acids ([0136]-[0139], e.g. cysteine are good for nutrition of cells organ function ([0137], and [0138]-[0140]). Robertson et al. also disclose that these all amino acids can be used for human and animal diet as nutritional supplement (at least in  [0018] , [0038] ,  [0136], [0139], [0060], [0061], [0072],  [0226] [0018]) which helps for multiple dietary needs including optimal health and human immune system (at least in claims 1,2).   
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Wurzer et al. to include the teaching of Robertson et al. to include the all amino acids as amino acid mixture can be used for human and animal diet as nutritional supplement (at least in  [0018] , [0038] ,  [0136], [0139], [0060], [0061], [0072],  [0226] [0018]) which helps for multiple dietary needs for 
(Additionally), Scheele  et al. is used who discloses that the nutritional composition contains ‘a protein powder’ which is considered as ‘protein (amino acid) blend’ supplemented with amino acids from various sources  (at least in [0002], [0027], [0028], [0031], [0032]-[0035], [0045], [0050]) and contains peptide of at least twenty or more amino acids ([0056]) and mammals including human and non-human animals use the 20 amino acid containing protein diet to supplement with protein source ([0308]-[0310]) which provides the benefit of in order to improve health and protects nutritional imbalance ([0002]) and also it helps to protect from many health related issues like catabolic diseases, chronic fatigue syndrome, posttraumatic stress, etc. which are common for human and animal (Abstract) which meets the amino acids of claim 23. 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Wurzer et al. to include the teaching of Scheele et al. to include the teaching of Scheele et al. to supplement the amino acids from various sources  (at least in [0002], [0027], [0028], [0031], [0032]-[0035], [0045], [0050]) in order to improve health and protects nutritional imbalance ([0002]) which are common for human and animal (Abstract).

21.	Regarding claim 23, it is to be noted that the disclosed combined prior arts of record meet the claim limitations of the ingredients of claim 1 from which claim 21 depends and claim 23 depends on claim 21. Therefore, the food composition 
Robertson et al. disclose that these all amino acids can be used for human and animal diet as nutritional supplement (at least in  [0018] , [0038] ,  [0136], [0139], [0060], [0061], [0072],  [0226] [0018]) which helps for multiple dietary needs including optimal health and human immune system (at least in claims 1,2).   
(Additionally), Scheele  et al. discloses that the nutritional composition contains a protein powder supplemented with amino acids from various sources  (at least in [0002], [0027], [0028], [0031], [0032]-[0035], [0045], [0050]) and contains peptide of at least twenty or more amino acids ([0056]) and mammals including human and non-human animals use the 20 amino acid containing protein diet to supplement with protein source ([0308]-[0310]) which provides the benefit of in order to improve health and protects nutritional imbalance ([0002]) and also it helps to protect from many health related issues like catabolic diseases, chronic fatigue syndrome, posttraumatic stress, etc. which are common for human and animal (Abstract) which meets the amino acids of claim 23. 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Wurzer et al. to include the teaching of Scheele et al. to include the teaching of Scheele et al. to supplement the amino acids from various sources  (at least in [0002], [0027], [0028], [0031], [0032]-[0035], [0045], [0050]) in order to improve health and protects nutritional imbalance ([0002]) which are common for human and animal (Abstract).

22.    Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wurzer et al. (US2014/0271940) and Nagakura et al. USPN 3682644.
Wurzer et al. is relied upon as above.
23.	Regarding fulvic-humic acids, Nagakura et al. discloses that livestock feeds containing fulvic and humic acids, they provide diversified beneficial effects as disclosed by Nagakura et al. (at least in col 1 lines 40-50). 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Wurzer et al. to include the teaching of Nagakura et al. to add  fulvic and humic acids, they provide diversified beneficial effects as disclosed by Nagakura et al. (at least in col 1 lines 40-50).


24.    Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wurzer et al. (US2014/0271940) in view of Bergenfield et al.  USPN 6221418. 
Wurzer et al. is relied upon as above.

25.	Regarding claim 5, Wurzer et al. discloses a nutritional composition comprising amino acids ([0101], [0102]) minerals ([0098]), flavorings, glycerin, terpene/terpenoid compounds ([0076]) to meet at least four of the claimed components of claim 1. 
Wurzer et al. is silent about ‘vegetable glycerin”.
Bergenfield et al. discloses that vegetable glycerin can be the preferred choice of glycerin from vegetable origin to be used for high protein diet composition (col 65 lines 40-45). 


26.	Regarding claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wurzer et al. (US2014/0271940) in view of Seidman US 2005/0107338.
Wurzer et al. is relied upon as above.

27.	Regarding claim 6, Wurzer et al. is silent about phosphatidylinositol. 
Wurzer et al. discloses lecithin as one of the many ingredients in the composition.  Seidman et al. discloses that lecithin can be included in the food composition ([0014], [0015]). Seidman et al. also discloses that lecithin is an emulsifier and also phosphatidyl inositol present in lecithin provides many important physiological and biological functions in the body ([0014], [0015]).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Wurzer et al. to include the teaching of Seidman et al. to incorporate lecithin from the long list of Wurzer et al.  Because lecithin is an emulsifier and also phosphatidyl inositol present in lecithin provides many important physiological and biological functions in the body as taught by Seidman ([0014], [0015]).
 
28.	Claims 8, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wurzer et al. (US2014/0271940) in view of Reynolds et al. US 2014/0348883.
Wurzer et al. is relied upon as above.
29.	Regarding claims 8, 9, Wurzer et al. discloses terpene ([0076]) in the composition.
Wurzer et al. is silent about “sesquiterpene” which comprises “Huperzine A.
Reynolds et al. discloses that sesquiterpene alkaloid ([0150]) and includes huperzine A ([0137], [0138], [0143], [0144]) in the nutritional composition as nutritional supplement provides enhanced cognitive function ([0137], [0138]).  
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Wurzer et al. to include the teaching of Reynolds et al. who discloses that sesquiterpene alkaloid ([0150]) and includes huperzine A ([0137], [0138], [0143], [0144]) in the nutritional composition as nutritional supplement provides enhanced cognitive function ([0137],[0138]).  

30.	Claims 10, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wurzer et al. (US2014/0271940) in view of Cope et al. USPN 5480872 and further in view of Knuton et al.  USPN 7745694.
Wurzer et al. is relied upon as above.

31.	Regarding claims 10, 11,  Wurzer et al. is silent about MCT and caprylic acid.
Cope et al. discloses that MCT oil (fractionated Coconut oil) and MCT can include caprylic ( 8:0) col 10 lines 60-65 and Table 6).

One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Wurzer et al. to include the teaching of Cope et al. and Kunton et al. and Cope et al. discloses that MCT oil (fractionated Coconut oil)  and MCT can include caprylic ( 8:0) col 10 lines 60-65 and Table 6) because  Kunton et al. teaches that MCT oil provides nutritional need, in particular digestive needs of premature infants (col 58 lines 28-30) and is from fractionated coconut oil (col 3 lines 45-47) and can be used in food including animal food also (col 22 lines 1-5) and coconut oil can be used as source of fat as macronutrient (col 3 lines 44-46, col 15 lines 43-44).

32.	Claims 12, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wurzer et al. (US2014/0271940) in view of Dalland et al. US 2005/0123603.
Wurzer et al. is relied upon as above.
33.	Regarding claim 12, 16, Wurzer et al. is silent about fenugreek in the food composition.
Dalland et al. discloses that fenugreek is added in the nutritional composition as natural source food flavorings compound ([0051]). 
.

34.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wurzer et al. (US2014/0271940) in view of Al-Shehry et al. USPN 8852651.
Wurzer et al. is relied upon as above.
35.	Regarding claim 13, Wurzer et al. is silent about black seed in the food composition.
Al-Shehry et al. discloses that a functional food product can include black seed (at least in claim 1) which provides the benefit of enhancing immune system and brain modulation when used as nutraceutical agent in nutraceutical composition (col 4 lines 55-60). 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Wurzer et al. to include the teaching of Al-Shehry et al. who discloses that a functional food product can include black seed (at least in claim 1) which provides the benefit of enhancing immune system and brain modulation when used as nutraceutical agent in nutraceutical composition (col 4 lines 55-60).

36.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wurzer et al. (US2014/0271940) in view of Stamets et al. US 2006/0171958.
Wurzer et al. is relied upon as above.
Regarding claim 14, Wurzer et al. is silent about mushroom and its any one varieties as claimed in claim 14. 
 	Stamets et al. discloses mushrooms spp. as mushroom blend e.g. many types including Turkey trail, Reishi etc. ([0007], [0009], [0010], [0040], [0045], [0054], [0056], [0051], [0074]) Brazilian, ([0037]-[0039], in [0039], mushroom blend)  can be incorporated into food in order to provide antibacterial, antiviral effect, in general medicinal effect ([0047], [0050]). It is to be noted that the mushroom(s) meet claim limitation of claim 14.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Wurzer et al. to include the teaching of Stamets et al. who discloses mushrooms spp. as mushroom blend e.g. many types including Turkey trail, Reishi etc. ([0007], [0009], [0010], [0040], [0045], [0054], [0056], [0051], [0074]) Brazilian, ([0037]-[0039], in [0039], mushroom blend) can be incorporated into food in order to provide antibacterial, antiviral effect, in general medicinal effect ( [0047], [0050]). It is to be noted that the mushroom(s) meet claim limitation of claim 14.

37.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wurzer et al. (US2014/0271940) in view of Iwasaki et al. US 2002/0172667 and (additionally) in view of Evans et al. US 2008/0124391.
Wurzer et al. is relied upon as above.

Iwasaki et al. discloses that spirulina which is a blue green algae contains fibrous substance and chlorophyll and rich in protein ([0102]) which can be in powder form also ([0102]) and is used in animal meal e.g. rat ([0113]) and also is beneficial fo the source of fiber, high protein ([0102]) as well as keeping healthy body to overcome disease e.g. cancer related problems also (Abstract). 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Wurzer et al. to include the teaching of Iwasaki et al. who discloses that spirulina is used in animal meal e.g. rat ([0113]) and also is beneficial as the source of fiber, high protein ([0102]) as well as keeping healthy body to overcome disease related problems also (Abstract).
(Additionally), Evans discloses that spirulina is a blue green algae ([0005]) is used in the diet for both human and animal diet ([0012]) as high protein content and contains carotenoid serves as dietary supplement  ([0012]) having multi health benefits including helps better absorption of vitamins etc. ([0011]) .
 	One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Wurzer et al. to include the teaching of Evans discloses that spirulina is a blue green algae ([0005]) is used in the diet for both human and animal diet ([0012]) as high protein content and contains carotenoid serves as dietary supplement ([0012]) having multi health benefits including helps better absorption of vitamins etc. ([0011]).

39.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Wurzer et al. (US2014/0271940) in view of  Robertson et al. 2006/0280840 and (additionally), in view of Scheele 2009/0018072 in view of Nagakura et al. USPN 3682644 in view of  cope et al. USPN 5480872 in view of Kunton et al. USPN 7745694 in view of Dalland et al. US 2005/0123603 and in view of  Ankolekar et al. US 2014/0087049 in view of Al-Shehry et al. USPN 8852651 and further in view of Montgomery et al. US 2010/0216098 and in view of Crane et al. US 2791254 in view of Stamets et al. US 2006/0171958 in view of McHugh et al. US 20160353786.
Wurzer et al. is relied upon as above.
40.	Regarding claim 19, Wurzer et al. discloses the nutritional composition can be used for both human and animal ([0062]). Wurzer et al. discloses a nutritional composition comprising amino acids ([0101], [0102]) minerals ([0098]), flavorings, glycerin, terpene/terpenoid compounds ([0076]) to meet at least four of the claimed components of claim 1. Wurzer et al. discloses the additives can be from 1-15% w/v ([0094]).
	Examiner is addressing each components below. 
  Wurzer et al. is silent about amino acid mixture as “amino acid powder” in the composition.
However, to be more specific, Robertson et al. discloses good quality protein blend ([0024], [0025], [0037], [0040], [0061], [0072], [0136]-[0164], [0232]) which includes complete  amino acid profile from soy ([0037])  and reads on “amino acid blend” of claim 1. Wurzer et al. also discloses that the addition of methionine, BV and 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Wurzer et al. to include the teaching of Robertson et al. to include the all amino acids as amino acid mixture can be used for human and animal diet as nutritional supplement (at least in  [0018] , [0038] ,  [0136], [0139], [0060], [0061], [0072],  [0226] [0018]) which helps for multiple dietary needs for different types of animals including human individual and having benefit to provide optimal health and human immune system (at least in claims 1,2 of Robertson et al.).   
(Additionally), Scheele  et al. is used who discloses that the nutritional composition contains ‘a protein powder’ which is considered as ‘protein (amino acid) blend’ supplemented with amino acids from various sources  (at least in [0002], [0027], [0028], [0031], [0032]-[0035], [0045], [0050]) and contains peptide of at least twenty or more amino acids ([0056]) and mammals including human and non-human animals use the 20 amino acid containing protein diet to supplement with protein source ([0308]-[0310]) which provides the benefit of in order to improve health and protects nutritional imbalance ([0002]) and also it helps to protect from many health related issues like 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Wurzer et al. to include the teaching of Scheele et al. to include the teaching of Scheele et al. to supplement the amino acids from various sources  (at least in [0002], [0027], [0028], [0031], [0032]-[0035], [0045], [0050]) in order to improve health and protects nutritional imbalance ([0002]) which are common for human and animal (Abstract).
It is to be noted that it would have been obvious that most of the disclosed amino acids meet claimed amino acid of claim 19.
Regarding fulvic-humic acids, Nagakura et al. discloses that livestock feeds containing fulvic and humic acids, they provide diversified beneficial effects as disclosed by Nagakura et al. (at least in col 1 lines 40-50). 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Wurzer et al. to include the teaching of Nagakura et al. to add  fulvic and humic acids, they provide diversified beneficial effects as disclosed by Nagakura et al. (at least in col 1 lines 40-50).
Regarding minerals, Wurzer et al. discloses minerals as discussed above.
Regarding glycerin, Wurzer et al. discloses a nutritional composition comprising glycerin as discussed above ([0076]).
Regarding Caprylic acid, medium chain triglycerides, coconut oil, Cope et al. discloses that MCT oil (fractionated Coconut oil) and MCT can include caprylic ( 8:0) col 10 lines 60-65 and Table 6). Knuton et al.  that MCT oil provides nutritional need, in 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Wurzer et al. to include the teaching of Cope et al. and Kunton et al. and Cope et al. discloses that MCT oil (fractionated Coconut oil)  and MCT can include caprylic ( 8:0) col 10 lines 60-65 and Table 6) because  Kunton et al. teaches that MCT oil provides nutritional need, in particular digestive needs of premature infants (col 58 lines 28-30) and is from fractionated coconut oil (col 3 lines 45-47) and can be used in food including animal food also (col 22 lines 1-5) and coconut oil can be used as source of fat as macronutrient (col 3 lines 44-46, col 15 lines 43-44).
Regarding fenugreek, Dalland et al. discloses that fenugreek is added in the nutritional composition as natural source food flavorings compound ([0051]).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Wurzer et al. to include the teaching of Dalland et al. to add fenugreek in the nutritional composition as natural source food flavorings compound ([0051]).
Regarding monk fruit extract, Ankolekar et al. discloses that monk fruit extract is natural high intensity sweetener 150-400 times sweeter than sucrose and is stable at high temperature, low pH, and having a sweetness profile generally referred  to as clean ([0021]).

Regarding the seeds, Al-Shehry et al. discloses that a functional food product can include black seed (at least in claim 1) which provides the benefit of enhancing immune system and brain modulation when used as nutraceutical agent in nutraceutical composition (col 4 lines 55-60).
Montgomery et al. discloses that raw organic pumpkin seed (is pepita seed) is used in nutritional composition ([0117]) which is considered as delicacy as disclosed by Crane et al. (col 1 line 24).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Wurzer et al. to include the teaching of Montgomery et al. who discloses that raw organic pumpkin seed (is pepita seed) is used in nutritional composition ([0117]) which is considered as delicacy as disclosed by Crane et al. (col 1 line 24).
Regarding terpene powder, Wurzer et al. discloses alpha –pinene in the composition ([0013]). It is to be noted that claim 19 has 112 second paragraph issue because the way the claim limitation e.g. Terpene is written with (:) , it is not clear whether it addresses Markush group to address one of them or to address all of them. Therefore, examiner is addressing one of them which is alpha-pinene. 
 mushroom mixture, it is he identical 112 second paragraph issue. Therefore, examiner is addressing considering “Markush group” and therefore, may not address each of them. 
Regarding mushroom, Stamets et al. discloses mushrooms spp. as mushroom blend e.g. many types including Turkey trail, Reishi etc.  ([0007], [0009], [0010], [0040], [0045], [0054], [0056], [0051], [0074]) ) Brazilian, ([0037]-[0039],  in [0039], mushroom blend)  can be incorporated into food in order to provide antibacterial, antiviral effect , in general medicinal effect ( [0047], [0050]). It is to be noted that the mushroom(s) meet claim limitation of claim 19.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Wurzer et al. to include the teaching of Stamets et al. who discloses mushrooms spp. as mushroom blend e.g. many types including Turkey trail, Reishi etc. ([0007], [0009], [0010], [0040], [0045], [0054], [0056], [0051], [0074]) Brazilian, ([0037]-[0039], in [0039], mushroom blend) can be incorporated into food in order to provide antibacterial, antiviral effect, in general medicinal effect ( [0047], [0050]). It is to be noted that the mushroom(s) meet claim limitation of claim 19.
Regarding Seaweed, McHugh et al. discloses that seaweed has unique mineral content , also offer various phytonutrients, and acts as a  blood purifier ([0069]).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Wurzer et al. to include the teaching of McHugh et al. who discloses that seaweed has unique mineral content , also offer various phytonutrients, and acts as a  blood purifier ([0069]).
.

41.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wurzer et al. (US2014/0271940) in view of  Robertson et al. 2006/0280840 and (additionally), in view of Scheele 2009/0018072  and further in view of Seidman et al. US 2005/0107338 and further in view of Cope et al. USPN 5480872 in view of Knuton et al.  USPN 7745694 and in view of Hofstra et al. US 2016/0227808 and further in view  of Al-Shehry et al. USPN 8852651 in view of  Lameri et al. US 2015/0071884  and in view of McHugh et al. US 2016/0353786 and further in view of Dalland et al. US 2005/0123603 and in view of  Ankolekar et al. US 2014/0087049 and further in view of NPL Anaya-Eugenio (in J Ethnopharmacology 155: 416-425, 2014) and further in view of Stamets et al. US 2006/0171958.
Wurzer et al. is relied upon as above.
42.	Regarding claim 20, Wurzer et al. discloses a composition of claim 1 as
discussed above. Wurzer et al. does not specifically disclose or suggest the particular composition with all the listed ingredients in the particular amounts as listed in the table accompanying claim 20.
Regarding amino acids, Wurzer et al. discloses a nutritional composition comprising amino acids ([0101], [0102]). Wurzer et al. discloses that the protein hydrolyzates can provide amino acids to be used in the composition. Therefore, it would have been obvious that the broad disclosure of “amino acids” and the hydrolyzates from wide protein hydrolysate sources would contain the amino acids necessary and it is 
Examiner is addressing each components below.
Wurzer et al. is silent about the individual amino acids of claim 20. 
Robertson et al. discloses good quality protein blend ([0024], [0025], [0037], [0040], [0061], [0072], [0136]-[0164], [0232]) which includes complete  amino acid profile from soy ([0037])  and reads on “amino acid blend” of claim 1. Wurzer et al. also discloses that the addition of methionine, BV and nutritional quality  is increased ([0039]) and animal diet, mainly can include additionally  at least sulfur containing amino acid is good for hair containing growth and for athletes also (at least in  [0053], [0058]). Robertson et al. also discloses sulfur containing amino acids ([0136]-[0139], e.g. cysteine are good for nutrition of cells organ function ([0137], and [0138]-[0140]). Robertson et al. also disclose that these all amino acids can be used for human and animal diet as nutritional supplement (at least in  [0018] , [0038] ,  [0136], [0139], [0060], [0061], [0072],  [0226] [0018]) which helps for multiple dietary needs including optimal health and human immune system (at least in claims 1,2).   
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Wurzer et al. to include the teaching of Robertson et al. to include the all amino acids as amino acid mixture can be used for human and animal diet as nutritional supplement (at least in  [0018] , [0038] ,  [0136], [0139], [0060], [0061], [0072],  [0226] [0018]) which helps for multiple dietary needs for different types of animals including human individual and having benefit to provide optimal health and human immune system (at least in claims 1,2 of Robertson et al.).   
 (Additionally), Scheele discloses and as discussed above for claim 1,  that amino acid blend can include arginine, lysine, leucine, isoleucine, histidine, methionine, phe ala, val, threonine, pro, ser, tyrosine ([0103],  [0031], [0034], [0035]) etc.
	It is to be noted that it would have been obvious that most of the disclosed amino acids meet claimed amino acid of claim 20.
Regarding Phosphatidylinositol”, Seidman et al. discloses that lecithin can be included in the food composition ([0014], [0015]). Seidman et al. also discloses that lecithin is an emulsifier and also phosphatidyl inositol present in lecithin provides many important physiological and biological functions in the body ([0014], [0015]).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Wurzer et al. to include the teaching of Seidman et al. to incorporate lecithin because lecithin is an emulsifier and also phosphatidyl inositol present in lecithin provides many important physiological and biological functions in the body ([0014], [0015]).
Regarding coconut extraction group, Wurzer et al. is silent about MCT and caprylic acid.
Cope et al. discloses that MCT oil (fractionated Coconut oil) and MCT can include caprylic ( 8:0) col 10 lines 60-65 and Table 6).
Knuton et al. discloses that MCT oil provides nutritional need, in particular digestive needs of premature infants (col 58 lines 28-30) and is from fractionated coconut oil (col 3 lines 45-47) and can be used in food including animal food also (col 22 lines 1-5) and coconut oil can be used as source of fat as macronutrient (col 3 lines 44-46, col 15, lines 43-44).

Regarding glycerin, Wurzer et al. discloses glycerin ([0076]). 
Regarding   terpenes, Wurzer et al. discloses terpene concentrates (Abstract, [0002], [0010], [0027]). 
Regarding cold pressed plant/seed oil group, Hofstra et al. discloses that cold-pressed seed oil ([0062], [0064]) stearidonic acid ([0019], [0060]) containing edible lipid composition  is helpful in preventing cardiovascular diseases etc. ([0001]). Hofstra et al. also discloses that the edible lipid further comprises omega-3 ([0018]), alpha-linolenic acid (ALA) ([0040]), omega-6 linoleic acid (LA) , gamma- linoleic acid , alpha-linoleic acid ([0064]). Hofstra et al. also discloses that olive oil contains omega-9 oleic acid ([0091]) and can be mixed to have the benefit of maintaining normal LDL-cholesterol concentration ( [0091]) and olive oil also helps to protect against oxidation of EPA and DHA ( [0095]).  
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Wurzer et al. to include the teaching of Hofstra et 
Regarding black seeds, Al-Shehry et al. discloses that a functional food product can include black seed (at least in claim 1) which provides the benefit of enhancing immune system and brain modulation when used as nutraceutical agent in nutraceutical composition (col 4 lines 55-60).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Wurzer et al. to include the teaching of Al-Shehry et al. discloses that a functional food product can include black seed (at least in claim 1) which provides the benefit of enhancing immune system and brain modulation when used as nutraceutical agent in nutraceutical composition (col 4 lines 55-60).
Regarding “goji berries”, Lameri et al. discloses that goji berties are the most powerful berries with more vitamin C than oranges, more beta carotene thyan carrots as well as eighteen amino acids including all essential amino acids and is powerful adaptogen, promoting immune system function and athletic performance ([0051]) 

Regarding Seaweed, McHugh et al. discloses that seaweed has unique mineral content also offer various phytonutrients, and acts as a  blood purifier ([0069]). 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Wurzer et al. to include the teaching of McHugh et al. who discloses that seaweed has unique mineral content , also offer various phytonutrients, and acts as a  blood purifier ([0069]).
Regarding Fenugreek, Dalland et al. discloses that fenugreek is added in the nutritional composition as natural source food flavorings compound ([0051]).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Wurzer et al. to include the teaching of Dalland et al. to add fenugreek in the nutritional composition as natural source food flavorings compound ([0051]).
Regarding monk fruit extract, Ankolekar et al. discloses that monk fruit extract is natural high intensity sweetener 150-400 times sweeter than sucrose and is stable at high temperature, low pH, and having a sweetness profile generally referred  to as clean ([0021]). 

Regarding Artemisia ludoviciana, NPL Anaya-Eugenio et al. discloses that Artemisia ludoviciana is used to treat diseases like diabetes (Abstract). 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Wurzer et al. to include the teaching of NPL Anaya-Eugenio et al. discloses that Artemisia ludoviciana is used to treat diseases like diabetes (Abstract).
Regarding mushroom, Stamets et al. discloses mushrooms spp. as mushroom blend e.g. many types including Turkey trail, Reishi etc. ([0007], [0009], [0010], [0040], [0045], [0054], [0056], [0051], [0074]) ) Brazilian, ([0037]-[0039],  in [0039], mushroom blend)  can be incorporated into food in order to provide antibacterial, antiviral effect , in general medicinal effect ( [0047], [0050]). It is to be noted that the mushroom(s) meet claim limitation of claim 20.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Wurzer et al. to include the teaching of Stamets et al. who discloses mushrooms spp. as mushroom blend e.g. many types including Turkey trail, Reishi etc. ([0007], [0009], [0010], [0040], [0045], [0054], [0056], [0051], [0074]) Brazilian, ([0037]-[0039], in [0039], mushroom blend) can be incorporated into 
Regarding “Freshness Preservation” e.g. benzoate, Wurzer et al. discloses  potassium benzoate is added as preservative to extend product shelf life ( [0105]). 
Regarding “Freshness Preservation” e.g.  cyclodextrin, Wurzer et al. discloses both beta and gamma cyclodextrin can be present in such a nutritional composition ([0023], [0076], [0091], [0095]).
Wurzer et al. discloses that the food composition which can be used for human and animal ([0059], [0062]-[0064]) can be served as a daily dosage comprising 1-5 servings of the oral daily dosage ([0096]).
It is also to be noted that Wurzer et al. discloses that the amount of these ingredients added to the dietary supplement are readily known to the skilled artisan and guided by US RDA doses for adults and children individual ([0102]).
	Even if Wurzer et al. is silent about specific dosage as claimed in claim 20, however, it is within the skill of one of ordinary skill I the art to evaluate RDA dosage for each ingredients as disclosed by Wurzer et al. ([0102]) and this RDA dosage guideline can help to get the amount per 70 kg body weight which will be the amount in mg including the claimed amount of per kg body weight , per 70 kg and per 100 kg body weight also as claimed in claim 20. One of ordinary skill in the art can also evaluate to serve this dosage as 1 serving dose based on per kg body weight. 

43.	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Wurzer et al. (US2014/0271940) in view of  Robertson et al. 2006/0280840 and (additionally), in view of Scheele 2009/0018072 and further in view of Nagakura et al. USPN 3682644  in view of Cope et al., Knuton et al.  PN 7745694  and further in view of Dalland et al. US 2005/0123603 and in view of  Ankolekar et al. US 2014/0087049 in view of Al-Shehry et al. USPN 8852651 and further in view of Montgomery et al. US 2010/0216098 in view of Crane et al. US 2791254 and further in view of Iwasaki et al. US 2002/0172667 and (additionally) in view of Evans et al. US 2008/0124391 and further in view of Iwasaki et al. US 2002/0172667 and (additionally) in view of Evans et al. US 2008/0124391 in view of Amelotti et al. US 2014/0023721 in view of Popitz et al. US 2015/0283072.
Wurzer et al. is relied upon as above.
44.	Regarding claim 24, Wurzer et al. is silent about many ingredients of claim 24. 
Examiner is addressing each components below.
Wurzer et al. is silent about the individual amino acids of claim 20. 
Robertson et al. discloses good quality protein blend ([0024], [0025], [0037], [0040], [0061], [0072], [0136]-[0164], [0232]) which includes complete  amino acid profile from soy ([0037])  and reads on “amino acid blend” of claim 1. Wurzer et al. also discloses that the addition of methionine, BV and nutritional quality  is increased ([0039]) and animal diet, mainly can include additionally  at least sulfur containing amino acid is good for hair containing growth and for athletes also (at least in  [0053], [0058]). Robertson et al. also discloses sulfur containing amino acids ([0136]-[0139], e.g. cysteine are good for nutrition of cells organ function ([0137], and [0138]-[0140]). Robertson et al. also disclose that these all amino acids can be used for human and animal diet as nutritional supplement (at least in  [0018] , [0038] ,  [0136], [0139], [0060], [0061], [0072],  [0226] 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Wurzer et al. to include the teaching of Robertson et al. to include the all amino acids as amino acid mixture can be used for human and animal diet as nutritional supplement (at least in  [0018] , [0038] ,  [0136], [0139], [0060], [0061], [0072],  [0226] [0018]) which helps for multiple dietary needs for different types of animals including human individual and having benefit to provide optimal health and human immune system (at least in claims 1,2 of Robertson et al.).   
 (Additionally), Scheele discloses and as discussed above for claim 1,  that amino acid blend can include arginine, lysine, leucine, isoleucine, histidine, methionine, phe ala, val, threonine, pro, ser, tyrosine ([0103],  [0031], [0034], [0035]) etc.
	It is to be noted that it would have been obvious that most of the disclosed amino acids meet claimed amino acid of claim 20.
Regarding fulvic-humic acids, Nagakura et al. discloses that livestock feeds containing fulvic and humic acids, they provide diversified beneficial effects as disclosed by Nagakura et al. (at least in col 1 lines 40-50). 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Wurzer et al. to include the teaching of Nagakura et al. to add  fulvic and humic acids, they provide diversified beneficial effects as disclosed by Nagakura et al. (at least in col 1 lines 40-50).
Regarding minerals, Wurzer et al. discloses minerals as discussed above.

Regarding medium chain triglycerides (MCT), Cope et al. discloses that MCT oil (fractionated Coconut oil) and MCT  e.g. caprylic ( 8:0) col 10 lines 60-65 and Table 6).
is present in such a composition. Knuton et al.  PN 7745694  discloses that MCT oil provides nutritional need, in particular digestive needs of premature infants (col 58 lines 28-30) and is from fractionated coconut oil (col 3 lines 45-47) and can be used in food including animal food also (col 22 lines 1-5) and coconut oil can be used as source of fat as macronutrient (col 3 lines 44-46, col 15, lines 43-44). 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Wurzer et al. to include the teaching of Cope et al. and Kunton et al. and Cope et al. discloses that MCT oil (fractionated Coconut oil)  and MCT can include caprylic ( 8:0) col 10 lines 60-65 and Table 6) because  Kunton et al. teaches that MCT oil provides nutritional need, in particular digestive needs of premature infants (col 58 lines 28-30) and is from fractionated coconut oil (col 3 lines 45-47) and can be used in food including animal food also (col 22 lines 1-5) and coconut oil can be used as source of fat as macronutrient (col 3 lines 44-46, col 15 lines 43-44).
Regarding Fenugreek, Dalland et al. discloses that fenugreek is added in the nutritional composition as natural source food flavorings compound ([0051]).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Wurzer et al. to include the teaching of 
Regarding monk fruit extract, Ankolekar et al. discloses that monk fruit extract is natural high intensity sweetener 150-400 times sweeter than sucrose and is stable at high temperature, low pH, and having a sweetness profile generally referred  to as clean ([0021]).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Wurzer et al. to include the teaching of Ankolekar et al. discloses that monk fruit extract is natural high intensity sweetener 150-400 times sweeter than sucrose and is stable at high temperature, low pH, and having a sweetness profile generally referred to as clean ([0021]).
Regarding the seeds, Al-Shehry et al. discloses that a functional food product can include black seed (at least in claim 1) which provides the benefit of enhancing immune system and brain modulation when used as nutraceutical agent in nutraceutical composition (col 4 lines 55-60).
Montgomery et al. discloses that raw organic pumpkin seed (is pepita seed) is used in nutritional composition ([0117]) which is considered as delicacy as disclosed by Crane et al. (col 1 line 24).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Wurzer et al. to include the teaching of Montgomery et al. who  discloses that raw organic pumpkin seed (is pepita seed) is used in nutritional composition ([0117]) which is considered as delicacy as disclosed by Crane et al. (col 1 line 24).

Amelotti et al. discloses that the active molecules e.g. alpha-humulene, alpha-phellandrene, alpha-terpinolene,beta –myrcene, beta-pinene etc. are extracted to be used in food composition (at least in Abstract, Tables 4,5).  Popitz et al. discloses that these active components of terpene derivaties present in green cardamom provides benefit of multibenefits of health improvement and also for othr purposes e.g. antidote for snake and scorpion etc. as disclosed by Popitz et al.  (at least in [0135])  and can be used in beverage composition. 
Regarding mushroom mixture, it has 112 second paragraph issue because the way the claim limitation e.g. Terpene is written with (:)  it is indefinite. Therefore, examiner is addressing considering “Markush group” and therefore, may not address each of them. 
Regarding mushroom, Stamets et al. discloses mushrooms spp. as mushroom blend e.g. many types including Turkey trail, Reishi etc.  ([0007], [0009], [0010], [0040], [0045], [0054], [0056], [0051], [0074]) ) Brazilian, ([0037]-[0039],  in [0039], mushroom blend)  can be incorporated into food in order to provide antibacterial, antiviral effect , in general medicinal effect ( [0047], [0050]). It is to be noted that the mushroom(s) meet claim limitation of claim 24.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Wurzer et al. to include the teaching of Stamets et al. who discloses mushrooms spp. as mushroom blend e.g. many types including Turkey trail, Reishi etc. ([0007], [0009], [0010], [0040], [0045], [0054], [0056], [0051], 
Iwasaki et al. discloses that spirulina which is a blue green algae contains fibrous substance and chlorophyll and rich in protein ([0102]) which can be in powder form also ( [0102]) and is used in animal meal e.g. rat ([0113]) and also is beneficial for the source of fiber, high protein ([0102]) as well as keeping healthy body to overcome disease e.g. cancer related problems also (Abstract). 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Wurzer et al. to include the teaching of Iwasaki et al. who discloses that spirulina is used in animal meal e.g. rat ([0113]) and also is beneficial as the source of fiber, high protein ([0102]) as well as keeping healthy body to overcome disease related problems also (Abstract).
(Additionally), Evans discloses that spirulina is a blue green algae ([0005]) is used in the diet for both human and animal diet ([0012]) as high protein content and contains carotenoid serves as dietary supplement  ([0012]) having multi health benefits including helps better absorption of vitamins etc. ([0011]) .
 One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Wurzer et al. to include the teaching of Evans discloses that spirulina is a blue green algae ([0005]) is used in the diet for both human and animal diet ([0012]) as high protein content and contains carotenoid serves as dietary supplement  ([0012]) having multi health benefits including helps better absorption of vitamins etc. ([0011]) .


Conclusion
45. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792